By the Court :
Section 7301 of the Revised Statutes, reads as follows: “A person indicted for a misdemeanor may,, upon his request in writing, subscribed by him and entered on the journal, be tried in his absence, or by the court.” And the only question here is whether the court is required on such application to try the accused without the intervention of a jury. We are of opinion that the statute simply confers authority upon the court to try the accused in that class of cases,, and that it is not compulsory upon the court to do so. The statute is declaratory, and was designed to prevent any question being made in regard to the legality of the waiver of the right of trial by jury.

Judgment affirmed.